
	
		I
		111th CONGRESS
		1st Session
		H. R. 4109
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. Pascrell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  low income housing credit to be carried back 5 years, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Low Income Housing Tax Credit Act of
			 2009.
		2.Allowing low
			 income housing credits to offset 100 percent of federal income tax
			 liability
			(a)In
			 GeneralSubsection (c) of section 38 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Allowing low
				income housing credit to offset 100 percent of federal income tax
				liability
						(A)In
				generalIn the case of applicable low income housing
				credits—
							(i)this section shall
				be applied separately with respect to such credits,
							(ii)in applying
				paragraph (1) to such credits—
								(I)the tentative
				minimum tax shall be treated as being zero, and
								(II)the limitation
				under paragraph (1) (as modified by subclause (I)) shall be the net income tax
				(as defined in paragraph (1)) reduced by the credit allowed under subsection
				(a) for the taxable year (other than the applicable low income housing
				credits), and
								(iii)the excess
				credit for such taxable year shall, solely for purposes of determining the
				amount of such excess credit which may be carried back to a preceding taxable
				year, be increased by the amount of business credit carryforwards which are
				carried to such taxable year, to which this subparagraph applies, and which are
				not allowed for such taxable year by reason of the limitation under paragraph
				(1) (as modified by clause (ii)).
							(B)Increase in
				limitation for taxable years to which excess applicable low income housing
				credits are carried back
							(i)In
				generalSolely for purposes of determining the portion of any
				excess credit described in subparagraph (A)(iii) for which credit will be
				allowed under subsection (a)(3) for any preceding taxable year, the limitation
				under paragraph (1) for such preceding taxable year shall be determined under
				rules similar to the rules described in subparagraph (A).
							(ii)Ordering
				ruleIf the excess credit described in subparagraph (A)(iii)
				includes business credit carryforwards from preceding taxable years, such
				excess credit shall be treated as allowed for any preceding taxable year on a
				first-in first-out basis.
							(C)Applicable low
				income housing creditsFor
				purposes of this subpart, the term applicable low income housing
				credits means the credit determined under section 42—
							(i)to
				the extent attributable to buildings placed in service after the date of the
				enactment of this subparagraph, and
							(ii)in the case of any other buildings, for
				taxable years beginning in 2008, 2009, and 2010 (and to business credit
				carryforwards with respect to such buildings carried to such taxable years) to
				the extent provided in subparagraph (D).
							(D)Previously
				placed in service buildings
							(i)In
				generalSubparagraph (C)(ii) shall apply to such credits for such
				a taxable year only—
								(I)if the taxpayer
				and the housing credit agency have entered into an agreement, not later than
				the applicable date, with respect to an investment in a future project (which
				is binding on such agency, the taxpayer, and all successors in interest) which
				specifies the dollar amount of such investment and the housing credit dollar
				amount to be allocated to such project, and
								(II)to the extent
				such credits do not exceed the dollar amount of such proposed
				investment.
								(ii)Applicable
				dateFor purposes of this subparagraph, the applicable date
				is—
								(I)in the case of
				taxable years beginning in 2008 and 2009, September 15, 2010, or
								(II)in the case of a taxable year beginning in
				2010, the due date (including extensions of time) for filing the taxpayer’s
				return for such taxable
				year.
								.
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007, and to carrybacks of credits from such
			 taxable years.
			3.Five-year
			 carryback of low income housing credit
			(a)In
			 generalSubsection (a) of
			 section 39 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(4)5-year carryback
				of low income housing credit
						(A)In
				generalIn the case of an
				applicable low income housing credit—
							(i)this section shall
				be applied separately from the business credit (other than the low income
				housing credit), and
							(ii)paragraph (1)
				shall be applied by substituting each of the 5 taxable years for
				the taxable year in subparagraph (A)
				thereof.
							.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31, 2007,
			 and to carrybacks of credits from such taxable years.
			
